Order entered February 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01605-CR

                           APRIL MARIE BERRYHILL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-31151-Y

                                            ORDER
       The Court ORDERS the Dallas County District Clerk to file the clerk’s record in this

appeal within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                       /s/   LANA MYERS
                                                             JUSTICE